Name: Commission Regulation (EEC) No 549/86 of 28 February 1986 authorizing the use for a transitional period in Spain of national import documents issued before 1 March 1986
 Type: Regulation
 Subject Matter: trade;  Europe;  tariff policy
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 55/55 COMMISSION REGULATION (EEC) No 549/86 of 28 February 1986 authorizing the use for a transitional period in Spain of national import documents issued before 1 March 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and of Portugal ('), and in particular Article 90 ( 1 ) thereof, Whereas imports into Spain of agricultural products from third countries are subject to the presentation of either a 'Declaration de importation de mercancias liberadas' or a 'Licencia de importation ' ; whereas so that commercial traffic is not held up it should be specified that the above mentioned documents issued before 1 March 1986 may for a transitional period commencing on that date replace the import licences required under the Community rules ; Whereas importation into Spain of products from third countries subject in Spain to the supplementary trade mechanism may be made under cover of the above ­ mentioned documents ; whereas quantities imported under cover of these documents should be taken into account for application of the mechanism ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned, HAS ADOPTED THIS REGULATION : Article 1 importation issued in Spain before 1 March 1986 may be used until 30 April 1986 to enter third country products for free circulation in Spain . In the case of products covered by Common Customs Tariff headings or subhea ­ dings 10.01 BI, 10.02, 10.03, 10.04, 10.05 B and 10.07 the last day on which the forms may be used shall be 14 April 1986 . During the abovementioned period these documents shall replace the import licences for the products in question required under the Community rules . 2. The provisions of paragraph 1 shall not be appli ­ cable if the documents in question have been used for the purpose of the advance fixing of import duty. 3 . Should the documents referred to in paragraph 1 cover products subject to the supplementary trade mecha ­ nism the quantities imported under cover of them from 1 March 1986 shall be taken into account for the purposes of application of the mechanism. To this end Spain shall notify the Commission :  by 5 March 1986 at the latest of the quantities of each product in respect of which application was made before 1 March 1986 for issue of the said documents with validity after that day. and  the quantities of products imported under cover of these documents from 1 March 1986 onwards . Article 2 This Regulation shall enter into force on 1 March 1986. 1 . The Spanish documents 'DeclaraciÃ ³n de impor ­ taciÃ ³n de mercancÃ ­as liberadas' and 'Licencia de This Regulation shall be binding in its entirety and directly applicable , in all Member States. Done at Brussels, 28 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 302, 15 . 11 . 1985, p. 23 .